Appeal and cross appeal from an order of the Supreme Court, Erie County (Joseph G. Makowski, J.), entered October 2, 2007 in a medical malpractice action. The order, among other things, granted defendants’ motion to set aside the jury verdict and granted a new trial.
Now, upon the stipulation of discontinuance of action signed by the attorneys for the parties on April 29, 2009 and filed in the Erie County Clerk’s Office on May 21, 2009,
*1545It is hereby ordered that said appeal and cross appeal are unanimously dismissed without costs upon stipulation. Present—Smith, J.E, Centra, Fahey, Garni and Gorski, JJ.